*673The opinion of the court was delivered by
Redfield, J.
The deed from Joseph Clark to James Elliott, July 1st, 1801, describes the land conveyed as one acre, “ beginning one and one half rods north of the north-east corner of the house now occupied by said Sinead; thence running southerly, bounded by the west side of the highway,” &c. The description is the same in the deed of said Elliott to Noah Sabin 3d, May 26, 1803, with a different description of the starting point, viz, “ Beginning about four feet north of the N. E. corner of the house now occupied by said Banister; thence running southerly,” &c. When Joseph Clark, May 20, 1804, conveyed to Levi Pratt the adjoining land, now owned by the plaintiff, he describes it thus : “ Beginning on the west side of the road * * at the N. E. corner of a tract of land owned by Noah Sabin,” and then naming only courses and distances. No line is given from the starting point to the highway. And in the latter deed, the corner of both tracts is stated to be in the west line of the highway. If the respective proprietors had given no practical construction of .their several deeds, by occupancy and acquiescence, there would be some difficulty in tracing the description upon the land. But the description in the deed of Elliott to Sabin concurring, in the main, with the fences and muniments which the respective owners have kept up for many years, dividing the estates, and acquiesced in and treated as the true line, should now put to rest all dispute as to the line. And, we think, the charge of the court, as to the legal effect in quieting titles to land by mutual acquiescence, was unexceptionable. The special verdict of the jury concludes the parties by the practical line established by occupancy and acquiescence ; and if there wer.e error in the charge of the court (which we do not find), it would be cured by the special verdict of the jury. Hodge v. Bennington, 43 Vt. 450.
Judgment affirmed.